IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DARRYL DEWAYNE SCOTT,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2568

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed August 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Darryl Dewayne Scott, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.